Exhibit 10.19(e)

FOURTH SUPPLEMENTAL INDENTURE

FOURTH SUPPLEMENTAL INDENTURE (this “Fourth Supplemental Indenture”), dated as
of December 23, 2010, among MetroPCS Networks, LLC, a Delaware limited liability
company (formerly known as Royal Street Communications, LLC), MetroPCS Networks
California, LLC, a Delaware limited liability company (formerly known as Royal
Street Communications California, LLC), MetroPCS Networks Florida, LLC, a
Delaware limited liability company (formerly known as Royal Street
Communications Florida, LLC) (collectively, the “Guaranteeing Subsidiaries”),
each a subsidiary of MetroPCS Wireless, Inc., a Delaware corporation (the
“Company”), the Company, the other Guarantors (as defined in the Supplemental
Indenture referred to herein) and Wells Fargo Bank, N.A., as trustee under the
Supplemental Indenture referred to below (the “Trustee”).

W I T N E S S E T H

WHEREAS, the Company has heretofore executed the Indenture, dated as of
September 21, 2010 (the “Base Indenture”), among the Company, the Guarantors
party thereto (the “Existing Guarantors”) and the Trustee, as amended and
supplemented by the Second Supplemental Indenture (the “Second Supplemental
Indenture” and, together with the Base Indenture, the “Indenture”), dated as of
November 17, 2010, among the Company, the Existing Guarantors and the Trustee,
providing for the issuance of the Company’s 6 5/8% Senior Notes due 2020 (the
“Notes”);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiaries shall execute and deliver to the Trustee a
supplemental indenture pursuant to which the Guaranteeing Subsidiaries shall
unconditionally guarantee all of the Company’s Obligations under the Notes and
the Indenture on the terms and conditions set forth herein (the “Note
Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Fourth Supplemental Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiaries and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:

1.        CAPITALIZED TERMS. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.

2.        AGREEMENT TO GUARANTEE. The Guaranteeing Subsidiaries hereby agree to
provide an unconditional Guarantee on the terms and subject to the conditions
set forth in the Note Guarantee and in the Supplemental Indenture, including but
not limited to Article 10 thereof.

3.        NO RECOURSE AGAINST OTHERS. No past, present or future director,
officer, member, manager, partner, employee, incorporator, stockholder or agent
of any Guaranteeing Subsidiary, as such, shall have any liability for any
obligations of the Company or any Guaranteeing Subsidiary under the Notes, any
Note Guarantees, the Indenture or this Fourth Supplemental Indenture or for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder of the Notes by accepting a Note waives and releases all
such liability. The waiver and release are part of the consideration for
issuance of the Notes.



--------------------------------------------------------------------------------

4.        NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK
SHALL GOVERN AND BE USED TO CONSTRUE THIS FOURTH SUPPLEMENTAL INDENTURE WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

5.        COUNTERPARTS. The parties may sign any number of copies of this Fourth
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

6.        EFFECT OF HEADINGS. The Section headings herein are for convenience
only and shall not affect the construction hereof.

7.        THE TRUSTEE. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Fourth
Supplemental Indenture or for or in respect of the recitals contained herein,
all of which recitals are made solely by the Guaranteeing Subsidiaries and the
Company.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Supplemental
Indenture to be duly executed and attested, all as of the date first above
written.

Dated: December 23, 2010

 

METROPCS NETWORKS, LLC

METROPCS NETWORKS CALIFORNIA, LLC

METROPCS NETWORKS FLORIDA, LLC

By:

 

/s/ Roger D. Linquist

 

Name:

 

Roger D. Linquist

 

Title:

 

President and Chief Executive Officer

METROPCS WIRELESS, INC.

By:

 

/s/ Roger D. Linquist

 

Name:

 

Roger D. Linquist

 

Title:

 

President and Chief Executive Officer

METROPCS AWS, LLC

METROPCS CALIFORNIA, LLC

METROPCS COMMUNICATIONS, INC.

METROPCS FLORIDA, LLC

METROPCS GEORGIA, LLC

METROPCS, INC.

METROPCS MASSACHUSETTS, LLC

METROPCS MICHIGAN, INC.

METROPCS NEVADA, LLC

METROPCS NEW YORK, LLC

METROPCS PENNSYLVANIA, LLC

METROPCS TEXAS, LLC

METROPCS 700 MHz, LLC

By:

 

/s/ Roger D. Linquist

 

Name:

 

Roger D. Linquist

 

Title:

 

President and Chief Executive Officer

WELLS FARGO BANK, N.A.,

 

as Trustee

By:

 

/s/ Lynn M. Steiner

 

Name:

 

Lynn M. Steiner

 

Title:

 

Vice President

Signature Page to Fourth Supplemental Indenture